IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            July 23, 2009
                                     No. 08-10431
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA

                                                   Plaintiff-Appellee

v.

TONY KEITH LADELL, also known as Pretty Tony, also known as PT

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:07-CR-147-4


Before HIGGINBOTHAM, CLEMENT, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Tony Keith Ladell appeals the sentence imposed following his guilty plea
conviction for bank robbery. We AFFIRM.
       Ladell’s first sentencing issue was not raised until this appeal. Ladell
argues that the district court mistakenly applied an enhancement pursuant to
Sentencing Guidelines Section 2B3.1(b)(2)(F) for making a threat of death during
the robbery. Ladell maintains that the threat made during the robbery did not
amount to a threat of death because his co-defendant Anthony Ray Williams

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-10431

threatened only to harm people, not kill them, and because Williams gestured
as if he had an unspecified weapon, not a firearm or explosive device.
      When a sentencing issue is properly preserved, a “district court’s
interpretation or application of the Sentencing Guidelines is reviewed de novo,
and its factual findings . . . are reviewed for clear error.” United States v.
Cisneros-Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008) (internal quotation marks
and citation omitted). Because Ladell did not challenge the application of the
enhancement in the district court, we review for plain error only. See United
States v. Price, 516 F.3d 285, 286-87 (5th Cir. 2008). Ladell must show an error
that is obvious and that affects his substantial rights. See Puckett v. United
States, 129 S. Ct. 1423, 1429 (2009). If he makes such a showing, this court has
the discretion to correct the error, but only if it seriously affects the fairness,
integrity, or public reputation of judicial proceedings. See id.
      Ladell’s co-defendant Williams handed the teller a note that threatened
that people would get hurt or suffer if the teller did not comply with his
demands. Williams patted his right front pocket, which was interpreted by the
teller to mean that he had a weapon. We find no error, plain or otherwise, in the
district court’s concluding that the note and gesture would make a reasonable
person fear that her life was in danger. See U.S.S.G. § 2B3.1 cmt. n.6; United
States v. Soto-Martinez, 317 F.3d 477, 479 (5th Cir. 2003); United States v.
Smith, 973 F.2d 1374, 1375, 1377-78 (8th Cir. 1992).
      Ladell next argues that the district court committed reversible error by
making an upward departure pursuant to Sections 5K2.21 and 4A1.3(a) of the
Guidelines. These provisions were used after the court made a factual finding
that Ladell participated in an uncharged robbery of a Pizza Hut. Ladell does not
challenge the legal basis for the upward departure or its extent. Instead, he
argues that there was insufficient evidence to support the district court’s
determination that he participated in the Pizza Hut robbery. Ladell maintains



                                        2
                                  No. 08-10431

that the only evidence that he participated in the robbery was inherently
unreliable hearsay statements.
      In the presentence report (“PSR”), the probation officer reported that one
of Ladell’s co-defendants, Jami Annette Ward, stated that Williams told her that
Williams, Ladell, and Jessica Stewart robbed a Pizza Hut in May 2007. The
probation officer reported that Williams admitted to committing the Pizza Hut
robbery with Ladell. Further, Williams stated that Stewart provided the alarm
code, a list of employees, and information regarding the best time to rob the
Pizza Hut.   The probation officer reported that Stewart admitted that she
worked at the Pizza Hut and that Stewart stated that Ladell told her in May
2007 that he and Williams had robbed the Pizza Hut. Stewart stated that an
employee at a convenience store near the Pizza Hut told her that one of the
robbers looked like Ladell. A law enforcement agent confirmed that the Pizza
Hut was robbed on May 5, 2007.
      Although Williams attempted to minimize his culpability and Stewart
denied participating in the robbery, the statements of Ward, Williams, and
Stewart were consistent regarding Ladell’s participation in the Pizza Hut
robbery. The statements of Ward, Williams, and Stewart were also consistent
with a law enforcement officer’s determination that the Pizza Hut had been
robbed in May 2007. Ladell did not present evidence at sentencing showing that
the information in the PSR was materially inaccurate or untrue.
      We find that it was proper for the district court to rely upon the
information in the PSR to find that Ladell participated in the Pizza Hut robbery.
See United States v. Shipley, 963 F.2d 56, 59 (5th Cir. 1992). Ladell has not
shown that the district court’s factual finding that he participated in the robbery
was clearly erroneous. See United States v. Ekanem, 555 F.3d 172, 175 (5th Cir.
2009); Shipley, 963 F.2d at 59.
      For the first time on appeal, Ladell argues that the district court violated
Federal Rule of Criminal Procedure 32(i)(3)(B) by not resolving disputed issues

                                        3
                                  No. 08-10431

of fact regarding the reliability of the hearsay statements of Ward, Williams, and
Stewart. Error also is argued in the court’s reliance upon the PSR without
analyzing the reliability of the evidence supporting its finding. As Ladell did not
raise this issue in the district court, we review this issue for plain error only.
See Price, 516 F.3d at 286-87.
      The district court explicitly found that Ladell participated in the Pizza Hut
robbery. As the statements of Ward, Williams, and Stewart were the only
evidence of Ladell’s participation in that robbery, this finding included the
implicit determination that those statements were sufficiently reliable to show
that Ladell participated. Ladell has not shown that the district court committed
error, plain or otherwise, by failing to make sufficient findings regarding
disputed issues of fact. See United States v. Carreon, 11 F.3d 1225, 1231 & n.14
(5th Cir. 1994); United States v. Lghodaro, 967 F.2d 1028, 1030 (5th Cir. 1992).
      AFFIRMED.




                                        4